                           UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF OKLAHOMA


MARILYN GREEN,                                    )
                                                  )
              Plaintiff,                          )
                                                  )      Case No. CIV-18-762-C
v.                                                )
                                                  )
SCHUMACHER INVESTMENTS, LLC,                      )
SCHUMACHER INVESTMENTS                            )
SOUTH, LLC d/b/a WATER ZOO INDOOR                 )
WATER PARK,                                       )
                                                  )
              Defendant.                          )

                                         ORDER

       Plaintiff has filed an Objection to the Court Clerk’s award of cost to Defendant.

Plaintiff’s Objection is premised on an alleged financial hardship if she is required to pay

Defendant’s costs. While Plaintiff has supplied an affidavit, which makes conclusory

statements about her financial status, she offers no evidence in support of those conclusory

statements. Nor does she offer any evidence regarding joint assets or income that may be

available to pay the cost award. Accordingly, the Court finds Plaintiff has failed to

demonstrate an inability to pay as required for denial of costs. Thus, there is no apparent

reason to penalize Defendant by denying costs. See Klein v. Grynberg, 44 F.3d 1497, 1507

(10th Cir. 1995) (“there must be some apparent reason to penalize the prevailing party if

costs are to be denied.”) (citations omitted). Plaintiff also suggests that the Bill of Costs

could be reduced. However, Plaintiff offers no evidence or argument supporting any

reduction.
      Accordingly, Plaintiff’s Objection to Bill of Costs, or in the Alternative a Motion to

Reduce Costs to Comport with Plaintiff’s Ability to Pay (Dkt. No. 63) is DENIED.

      IT IS SO ORDERED this 13th day of January, 2020.




                                            2
